DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 2, at line 20, the reference to “claim 1” should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the recitations of “the abutment edges of the first layer” (at line 2) and “the abutment edges of the third layer” (at lines 2-3), which in each instance refer to a plurality of abutment edges, render the claim indefinite because claims 16 and 17 each set forth “abutment edge(s)” of the first and third layers, which refers to a single abutment edge or 
Regarding claim 20, the relationship between “a plurality of layers of a planar catalyst material” (at lines 1-2) and “a first layer of a planar catalyst material and a second layer of a planar catalyst material” previously set forth in claim 16 (at lines 2-3) is unclear.
Regarding claim 21, the language “are formed as rectangular” (at line 2) is unclear.  It is suggested that the language be changed to, for example, --are rectangular--.
Regarding claim 22, the recitation of “the plates of every further layer” (at lines 1-2) lacks proper positive antecedent basis because no further layers are set forth in the claims.
Regarding claim 23, the relationship between “a plurality of plates of a layer” (at lines 1-2) and the “at least two plates” in each of “a first layer” and “a second layer” as previously set forth in claim 16 (at lines 2-7) is unclear.
Also, the recitation of “two mutually abutting plate bands” (at line 3), which refers to plural plate bands, lacks proper positive antecedent basis because only one plate band (i.e., “a plate band”, at line 2) has been set forth in the claim.
Regarding claim 24, the recitation of “adjacent plates of a plate band” lacks proper positive antecedent basis.  It is noted that the claim depends from claim 16; however, “a plate band” was recited in claim 23.
Also, in the event that the claim dependency is changed to claim 23, the relationship between “a plate band” (at line 2) and “a plate band” in claim 23 (at line 2) would be unclear.
Regarding claim 25, the relationship between “a layer” (at lines 1-2) and each of “a first layer” and “a second layer” previously set forth in claim 16 (see lines 2-7) is unclear.
Also, it is unclear as to the limitation Applicant is attempting to recite by the phrase “at 
Regarding claim 26, it is unclear as to the limitation Applicant is attempting to recite by the phrase “at least” as used in the limitation “at least approximately the same dimensions” (at line 2).
Regarding claim 27, the recitation of “the plates of every further layer” (at lines 1-2) lacks proper positive antecedent basis because no further layers are set forth in the claims.
Also, it is unclear as to the limitation Applicant is attempting to recite by the phrase “at least” as used in the limitation “at least approximately the same dimensions” (at lines 2-3).
Regarding claim 28, the phrases “trapezoid-like” and “sector-like” render the claim indefinite because it is unclear as to what limitation the word “like” is intended to convey.
Regarding claim 29, the language “while forming” (at line 2) is unclear.  It is suggested that the language be changed to, for example, --to form--.
	Regarding claim 30, the relationship between the “consecutive layers” (at line 2) and “a first layer” and “a second layer” previously set forth in claim 16 is unclear.
	Regarding claim 32, the relationship between “all the layers” (at line 2) and “a first layer” and “a second layer” previously set forth in claim 16 is unclear.
	Also, it is unclear as to the limitation Applicant is attempting to recite by the phrase “at least” as used in the limitation “at least approximately the same” (at lines 2-3).
	Regarding claim 34, the relationship between “a layer of catalyst material” (at lines 2-3) and “a second layer of a planar catalyst material” previously set forth in claim 16 (at lines 2-3) is unclear.  Also, the relationship between “a layer of catalyst material disposed thereunder” (at line 3) and “a first layer of a planar catalyst material” previously set forth in claim 16 (at line 2) 
	Regarding claim 35, the relationship between “a plurality of plates” (at lines 1-2) and the “at least two plates” in each of “a first layer” and “a second layer” previously set forth in claim 16 (at lines 4-7) is unclear.
	Also, the limitation “wherein a plurality of plates disposed above one another are connected to a molding in the form of a plate stack” is unclear.  Based on Applicant’s disclosure (see, e.g., FIG. 10A, 11A; specification at page 15, lines 15-22), the plurality of plates 14 of the catalyst material are not “connected to” the molding 20.  Rather, the molding 20 itself is composed of the plurality of plates 14, which are layered in a stack.
	Claims 31 and 33 are further rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20, 23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 8,002,856).
	Regarding claim 16, according to the embodiment in FIG. 1-2, Williams (see column 7, lines 46-52; column 7, line 61 to column 8, line 6) discloses a catalyst filling comprising:
	a first layer of a planar catalyst material (i.e., a first layer of tiles 1, that is the lowest layer in a stack of adjacent layers; wherein the tiles 1 comprise a catalytic material supported on ceramic foam, see column 3, lines 6-8) and a second layer of a planar catalyst material  1 defining a second layer adjacent to the first layer; wherein the tiles 1 likewise comprise a catalytic material supported on ceramic foam, see column 3, lines 6-8; and wherein the second layer of tiles is rotated at an angle relative to the first layer of tiles, see column 7, line 64 to column 8, line 3);
	wherein the catalyst material of each of the first and second layers comprises at least two plates that each abut one another while forming an abutment edge (i.e., tiles 1 comprise four plates, wherein the edges of two tiles 1 meet to form an abutment edge); and
	wherein the plates 1 of the second layer (i.e., shown by dashed line in FIG. 2) are configured and/or arranged relative to the plates 1 of the first layer (i.e., shown by solid line in FIG. 2) that on a projection of the abutment edge(s) of the first layer and of the abutment edge(s) of the second layer into a common plane, no abutment edge of the first layer has more than one common point with an abutment edge of the second layer (i.e., “… the edges where 2 tiles meet in one layer do not align with the edges where 2 tiles meet in an adjacent layer,” see column 1, lines 64-65; see also column 3, lines 31-36, and column 8, lines 2-3).
	Alternatively, according to the embodiment in FIG. 5-6, Williams (see column 8, lines 17-23) discloses a catalyst filling comprising:
	a first layer of a planar catalyst material (i.e., a first layer of tiles 3,4, that is the lowest layer in a stack of adjacent layers; wherein the tiles 3,4 comprise a catalytic material supported on ceramic foam, see column 3, lines 6-8) and a second layer of a planar catalyst material disposed thereabove (i.e., another layer of tiles 3,4 defining a second layer adjacent to the first layer; wherein the tiles 3,4 likewise comprise a catalytic material supported on ceramic foam, see column 3, lines 6-8; and wherein the second layer of tiles is rotated at an angle relative to 
	wherein the catalyst material of each of the first and second layers comprises at least two plates that each abut one another while forming an abutment edge (i.e., tiles 3,4 comprise five plates, wherein the edges of two tiles meet to form an abutment edge); and
	wherein the plates 3,4 of the second layer (i.e., shown by dashed line in FIG. 6) are configured and/or arranged relative to the plates 3,4 of the first layer (i.e., shown by solid line in FIG. 6) that on a projection of the abutment edge(s) of the first layer and of the abutment edge(s) of the second layer into a common plane, no abutment edge of the first layer has more than one common point with an abutment edge of the second layer (i.e., “… the edges where 2 tiles meet in one layer do not align with the edges where 2 tiles meet in an adjacent layer,” see column 1, lines 64-65; see also column 3, lines 31-36, and column 8, line 27-28).
	Regarding claim 17, Williams (see FIG. 1-2) further discloses a third layer of a planar catalyst material arranged above the second layer of the planar catalyst material (i.e., yet another adjacent layer of tiles 1, wherein the tiles likewise comprise a catalytic material supported on ceramic foam, see column 3, lines 6-8), with the catalyst material of the third layer comprising at least two plates that each abut one another while forming an abutment edge (i.e., the tiles 1 of the third layer comprise four plates, wherein the edges of two tiles 1 meet to form an abutment edge), with the plates 1 of the third layer (i.e., shown by dotted line in FIG. 2) being configured and/or arrangement relative to the plates 1 of the second layer (i.e., shown by dashed line in FIG. 2) such that on a projection of the abutment edge(s) of the second layer and of the abutment edge(s) of the third layer into a common plane, no abutment edge of the second layer has more than one common point with an abutment edge of the third layer 
	Regarding claim 18, while FIG. 2 only shows three layers of the planar catalyst material, Williams further discloses that, typically, up to 6 layers may be used (see column 3, line 1).  Therefore, by maintaining the same rotational relationship of 120 degrees for the plurality of layers, the abutment edge or edges of a third layer of a planar catalyst material arranged above the second layer of the planar catalyst material (i.e., in a fourth layer in the stack of up to 6 adjacent layers) is/are congruently aligned with the abutment edge or edges of the first layer.
	Regarding claim 19, according to FIG. 1-2, Williams discloses that, on a projection of the abutment edges of the first layer and of the abutment edges of the third layer into a common plane, no abutment edge of the first layer (i.e., shown by solid line in FIG. 2) has more than one common point with an abutment edge of the third layer (i.e., shown by dotted line in FIG. 2).
	Regarding claim 20, according to FIG. 1-2, Williams discloses a plurality of layers of a planar catalyst material disposed above one another (i.e., three adjacent layers of the catalytic tiles 1; see column 7, line 61 to column 8, line 3), and each comprise at least two plates (i.e., four tiles 1) abutting one another while forming an abutment edge, with the plates of all the layers being configured and/or arranged with respect to one another such that on a projection of the abutment edges of all the layers into a common plane, no two abutment edges of different layers have more than one common point (i.e., the three layers, respectively represented by solid, dashed, or dotted lines, have one common point at the center; FIG. 2).
	Regarding claims 21 and 22, according to FIG. 5-6, Williams discloses that the plates 3,4 
	Regarding claim 23, according to FIG. 1-2, Williams discloses a plurality of plates of a layer are connected to form a plate band (i.e., the top two tiles 1 can be considered one plate band, and the bottom two tiles 1 can be considered another plate band, see FIG. 1; tiles can be connected to one another, see column 3, lines 54-59), and two mutually abutting plate bands define an abutment edge (i.e., the edge located between the top two tiles 1 and the bottom two tiles 1).  Alternatively, according to the embodiment in FIG. 5-6, Williams discloses a plurality of plates of a layer are connected to form a plate band (i.e., the top three tiles 3 can be considered one plate band, and the bottom two tiles 4 can be considered another plate band, see FIG. 5; tiles can be connected to one another, see column 3, lines 54-59), and two mutually abutting plate bands define an abutment edge (i.e., the edge located between the top three tiles 3 and the bottom two tiles 4).
	Regarding claims 25-27, according to FIG. 1-2, Williams discloses that the plates 1 of a layer have approximately the same dimensions; the plates 1 of the first and second layers have approximately the same dimensions; and the plates 1 of every further layer disposed above the first and second layers have approximately the same dimensions.
	Regarding claim 28, according to FIG. 1-2, Williams discloses that the plates 1 of the first and second layers are formed as trapezoid-like (i.e., the tile 1
Claims 16, 17, 21-23, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Bröcker et al. (US 7,109,388).
Regarding claim 16, Bröcker et al. discloses a catalyst filling comprising: 
a first layer of a planar catalyst material and a second layer of a planar catalyst material disposed thereabove (i.e., one layer or course of segments S is shown in FIG. 1; wherein, in the reactor longitudinal direction, successive layers or courses of segments S are arranged one on top of the other, see column 4, lines 40-45, and ref. claim 12; each segment S being formed from continuous web goods, such as woven or knitted fabric, stacked in layers and having catalytic material applied thereon, see column 2, lines 24-64, and column 3, lines 9-25);
wherein the catalyst material of each of the first and second layers comprise at least two plates that each abut one another while forming an abutment edge (i.e., a layer/course formed from at least 3 segments S, see column 3, lines 22-25; wherein edges of adjacent segments S abut so that the segments completely fill the reactor cross-section); and
wherein the plates of the second layer are configured and/or arranged relative to the plates of the first layer that on a projection of the abutment edge(s) of the first layer and of the abutment edge(s) of the second layer into a common plane, no abutment edge of the first layer has more than one common point with an abutment edge of the second layer (i.e., “The segments arranged one on top of the other in the reactor longitudinal direction in two successive courses are particularly preferably in each case arranged rotated with respect to one another, in particular rotated by an angle of 45°.  The formation of flow channels in the starting-material flow direction is thus countered particularly well,” see column 4, lines 40-45; also ref. claims 12 and 13; the rotational arrangement between the two successive 
Regarding claim 17, Bröcker et al. discloses that up to 6 courses or layers may be arranged one on top of the other in the reactor longitudinal direction (see column 4, lines 32-42).  Therefore, Bröcker et al. discloses a third layer (i.e., course) of a planar catalyst material can be arranged above the second layer of the planar catalyst material, with the catalyst material of the third layer comprising at least two plates (i.e., segments S, FIG. 1) that each abut one another while forming an abutment edge, with the plates of the third layer being configured and/or arranged relative to the plates of the second layer such that on a projection of the abutment edge(s) of the second layer and of the abutment edge(s) of the third layer into a common plane, no abutment edge of the second layer has more than one common point with an abutment edge of the third layer (i.e., “The segments arranged one on top of the other in the reactor longitudinal direction in two successive courses are particularly preferably in each case arranged rotated with respect to one another, in particular rotated by an angle of 45°.  The formation of flow channels in the starting-material flow direction is thus countered particularly well,” see column 4, lines 40-45; also ref. claims 12 and 13; the rotational arrangement between the two successive layers/courses makes it so that no abutment edge of the third layer has more than one common point with an abutment edge of the second layer)
Regarding claims 21 and 22, Bröcker et al. (see FIG. 1; column 3, lines 29-32) discloses that the plates (i.e., segments S) of each of the layers (i.e., courses) are rectangular.
Regarding claim 23, Bröcker et al. further discloses that a plurality of plates (i.e., segments S) of a layer (i.e., course) are connected to form a plate band and two mutually S can be considered a plate band, and adjacent rows of the segments S abut one another at their shared edge).
Regarding claim 34, Bröcker et al. further discloses at least one locator and/or position holder that defines the position of a layer of catalyst material with respect to a layer of catalyst material disposed thereunder (i.e., one or more grilles may be connected to one another and/or the reactor interior wall to accommodate the courses/layers, wherein one or more courses/layers are arranged on a grille; see column 4, lines 31-39; ref. claims 8-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bröcker et al. (US 7,109,388).
Regarding claims 18 and 19, Bröcker et al. discloses that up to 6 courses or layers may be arranged in the reactor longitudinal direction (see column 4, lines 32-42), and that two 
congruently align the abutment edge or edges of the third layer with the abutment edge or edges of the first layer (i.e., providing a 45° rotation between the successive second and third courses/layers by setting a 0° rotation between the first and third courses/layers); or
on a projection of the abutment edges of the first layer and the abutment edges of the third layer into a common plane, arranging the layers such that no abutment edge of the first layer has more than one common point with an abutment edge of the third layer (i.e., providing a 45° rotation between the successive second and third courses/layers by setting a 90° rotation between the first and third courses/layers);
in the catalyst filling of Bröcker et al. because one of ordinary skill in the art would recognize that such arrangements of the first, second, and third layers would counter the formation of flow channels through the catalyst filling in the fluid flow direction.
Regarding claim 20, Bröcker et al. discloses that up to 6 courses/layers may be arranged in the reactor longitudinal direction (see column 4, lines 32-42), and two successive courses/ layers are preferably rotated by an angle relative to one another, in order to counter the formation of flow channels through the catalyst filling in the fluid flow direction (see column 4, lines 40-45).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the catalyst filling of Bröcker et al. .
Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bröcker et al. (US 7,109,388) in further view of Ingram et al. (US 5,997,173).
Regarding claim 24, Bröcker et al. fails to disclose that adjacent plates (i.e., segments S) of a plate band (i.e., a row of segments S) respectively overlap one another.
Ingram et al. (see FIG. 1-7) discloses an arrangement of plates (i.e., an arrangement of bricks 18,44 formed from stacked plates) suitable for filling the cross-sectional area of an exchange column 10 having a circular cross-section, wherein a plurality of plates of a layer are connected to form a plate band (i.e., a row of bricks 18,44, see FIG. 2,7) and two mutually abutting plate bands define an abutment edge (i.e., the edge shared between the rows of bricks 18,44), wherein the abutment edges between layers of the plates are not congruently aligned with one another (i.e., vertically adjacent layers 16 are rotated with respect to one another by an appropriate angle; see column 3, lines 62-65).  Specifically, Ingram et al. discloses that the adjacent plates of a plate band respectively overlap one another (i.e., angled surfaces 32, 34, 46, 48 are provided on the bricks 18,44, which “helps ensure close contact between the overlapping angled end surfaces” of adjacent bricks; see column 3, lines 50-52).

Regarding claim 35, Bröcker et al. discloses a molding in the form of a plate stack (i.e., the segment S can be considered a “molding”, which each molding formed from a stack of plates defined by the layers of woven or knitted fabric material).  Bröcker et al., however, fails to disclose that the plate stack is obliquely displaced in at least one direction.
Ingram et al. (see FIG. 1-7) discloses moldings (i.e., bricks 18,44 formed from stacks of plates) suitable for filling the cross-sectional area of an exchange column 10 having a circular cross-section, wherein abutment edges between adjacent moldings (i.e., at angled end surfaces 32, 34, 46, 48) extend obliquely to the direction of flow.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to obliquely displace the plate stack in at least one direction in the catalyst filling of Bröcker et al. because the oblique displacement would create an angled end surface at an abutment edge that ensures a close contact between adjacent plates, enhances mass transfer, and further prevents the channeling of fluids through the layers, as taught by Ingram et al. (see column 4, lines 5-29).
Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bröcker et al. (US 7,109,388) in view of Bishop et al. (US 4,351,887).
S) of each of the first and second layers are trapezoid-like or sector-like, or further constructed as a circular plate ring, wherein an inner circle of each circular plate ring is filled by at least one central plate.
Bishop et al. (see FIG. 6A-C and F-H; see column 4, lines 58-65) discloses multiple arrangements of plates (i.e., segments formed from layers of gauze material, located in planar contiguous relationship with one another) suitable for filling the cross-sectional area of a reactor having a circular cross-section.  Some arrangements (see FIG. 6G and 6H) are similar to the arrangement disclosed by Bröcker et al.  However, Bishop et al. discloses that other suitable arrangements include plates that are sector-like (see FIG. 6A, B, F), or plates that are trapezoid-like and constructed as a circular plate ring, where an inner circle of the circular plate ring is filled by a central plate (see FIG. 6C).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plates of each of the first and second layers to be trapezoid-like or sector-like, and to further construct the plates as circular plate rings having an inner circle of each circular plate ring filled by at least one central plate, in the catalyst filling of Bröcker et al. because such arrangements were considered suitable alternative arrangements for likewise filling the cross-sectional area of a reactor having a circular cross-section, as taught by Bishop et al., and the substitution of known alternative structures for achieving the same result would have been obvious to one of ordinary skill in the art.
Regarding claim 30, Bröcker et al. recognizes that the abutment edges of the plates in two successive layers are preferably not aligned (i.e. successive courses are preferably rotated .
Allowable Subject Matter
Claim 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774